Citation Nr: 1042088	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-19 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the Veteran submitted a timely substantive appeal to 
the May 2005 rating decision that denied the claim for 
compensation under 38 U.S.C.A. § 1151  for additional 
disabilities, claimed as due to VA medical treatment in 1993.  

2.  Whether there is new and material evidence to reopen a claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disabilities, claimed as due to VA medical treatment in 1993.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1960 to March 1963.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  A rating decision dated on May 25, 2005, denied the Veteran's 
claim for compensation under 38 U.S.C.A. § 1151.  Notice of this 
decision was mailed to the Veteran on June 8, 2005.  

2.  The Veteran's substantive appeal (VA Form 9) was received on 
August 16, 2006, over 60 days after issuance of the statement of 
the case and over one year from notification of the May 2005 
rating decision.

3.  Evidence presented since the May 2005 decision does not raise 
a reasonable possibility of substantiating the claim for 
compensation under 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The Veteran's August 2006 substantive appeal was not timely 
to appeal the May 2005 rating decision.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 
38 C.F.R. §§ 19.33, 19.34, 20.200, 20.202, 20.302, 20.1103 
(2010).

2.  New and material evidence sufficient to reopen the claim for 
compensation under 38 U.S.C.A. § 1151 has not been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement (NOD) 
in writing and after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the remainder 
of the one year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302.  Extensions of 
time for filing a Substantive Appeal may be granted for good 
cause.  38 C.F.R. § 20.303.  Questions as to timeliness or 
adequacy of the Substantive Appeal shall be determined by the 
Board.  The Board may dismiss any appeal over which it determines 
it does not have jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.101.

In the instant case, notification of the rating decision that 
denied compensation under 38 U.S.C.A. § 1151 was mailed to the 
Veteran's address of record on June 8, 2005.  The Veteran filed a 
timely (received in July 2005) NOD.  An SOC addressing the matter 
was mailed to his address on May 9, 2006.  The cover letter to 
the SOC notified the Veteran that to perfect his appeal in the 
matters he had to file a Substantive Appeal; notified him of what 
the Substantive Appeal must contain; advised him of the time 
limits (60 days from mailing of the letter or one year from 
mailing of the notice of the determination appealed) for filing 
the Substantive Appeal; and informed him of the requirements for 
requesting an extension of time to file his Substantive Appeal.  
38 C.F.R. § 19.30.  

The Veteran had until July 9, 2006, to submit a timely 
response/Substantive Appeal.  He did not request an extension for 
good cause, or submit any additional evidence, but instead 
submitted a Substantive Appeal in August 2006, after the 
deadline.  In January 2007, the RO notified the Veteran that his 
Form 9 was not timely and that his appeal was closed due to 
failure to file a timely appeal.  

The Veteran maintains that he was unable to file his Form 9 in 
time because of a backlog at the county Veterans Service 
Organization (VSO).  The Board acknowledges that, in his August 
2006 "Substantive Appeal" form, the Veteran requested an 
extension due to problems obtaining appointments at the county 
VSO.  At that time, he reported that he was unable to complete a 
VA Form 9 on his own due to disability.  

While the Board sympathizes with the Veteran's position, it must 
deny the Veteran's appeal based on the controlling law and 
regulations.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
There is no indication that the Veteran did not receive the SOC 
or understand that he had a right to appeal, and it is undisputed 
that the Veteran did not file a substantive appeal or request an 
extension within the 60 days from the date the RO mailed the SOC.  
Furthermore, VA has not waived any issue of timeliness in the 
filing of the Substantive Appeal in this case, explicitly or 
implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  
Accordingly, the Board is currently without jurisdiction to 
consider his claim, and the appeal is dismissed.

While it remains unsettled whether or not the duty to assist and 
notify applies (and if so, to what extent) in a case (as here) 
where the law is dispositive (See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001)), the Board concludes that VA notification 
requirements are satisfied.  In the May 2006 cover letter to the 
SOC, the RO notified the Veteran of the time requirements for 
filing a substantive appeal.  A January 2007 letter informed him 
that he had not complied with these time limits and told him how 
he could appeal the determination that his appeal was untimely.  
Additionally, a February 2010 SOC told him why his August 2006 VA 
Form 9 was not timely filed.  As this appeal requires a strictly 
legal determination, there is no reasonable possibility that 
further notification or assistance to the Veteran would aid in 
substantiating his claim; a remand for such development is, 
therefore, not warranted.  38 U.S.C.A. § 5103A.  The evidentiary 
record in the matter of timeliness is complete; the critical 
facts are determined by what was already received for the record 
(and when).



Application to Reopen

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2007.  VA has also assisted the appellant in 
obtaining evidence and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file, and the appellant 
has not contended otherwise.  
Based on the foregoing, the Board finds VA has substantially 
complied with the notice and assistance requirements, and the 
appellant is not prejudiced by a decision on the claim at this 
time.


New and Material

A claim of entitlement to compensation under 38 U.S.C.A. § 1151, 
claimed as due to VA medical treatment in 1993, was denied in a 
May 2005 rating decision which is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Compensation under 38 U.S.C.A. § 1151 was previously denied 
because the evidence did not indicate that the Veteran had a 
qualifying additional disability as a result of VA inpatient 
treatment in 1993.  Evidence considered at the time of the 
previous decision included VA inpatient and outpatient treatment 
records, including those associated with the treatment in 1993.  
It also included a February 2005 VA medical professional's 
opinion that the Veteran's physical status was due to a 
combination of the underlying severe rheumatoid arthritis and an 
episode of sepsis and septic arthritis.  The medical professional 
stated that it was at least as likely as not that the Cytoxan 
used during VA treatment caused immunosuppression which 
predisposed the Veteran to septic arthritis and sepsis.  The 
medical professional found no evidence of negligence on the part 
of VA, however.  The medical professional explained that that it 
is "known" that Cytoxan, like all immunosuppressive agents, 
carries a high risk of infection and has side effects/possible 
complications including sepsis.  

Evidence obtained in conjunction with the application to reopen 
include VA medical records dating in 1994.  It also includes a 
November 2002 VA medical record which reflects that the Veteran 
asked a VA medical professional in the Rheumatology department to 
provide an opinion for his claim for compensation under 
38 U.S.C.A. § 1151.  The record indicates that the Veteran 
reported that he was mobile and active until he got a 
disseminated staph infection due to an infected Cytoxan drip in 
1993.  The medical professional stated that because of the 
Veteran's severe Rheumatoid arthritis it would be impossible to 
say what caused his disability.  

Although this evidence is "new," in that it was not previously 
seen, it is not material because it fails to cure the defect 
presented by the previous decision, namely the lack of competent 
evidence that the Veteran has a qualifying additional disability 
due to VA inpatient treatment in 1993.  In this case, the newly 
obtained evidence does not suggest that the Veteran's current 
wheelchair status, or any other disability, is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care and treatment or was 
an event not reasonably foreseeable as a result of the use of 
Cytoxan.  Thus, the Board finds that new and material evidence 
has not been submitted, and the request to reopen is denied.


ORDER

The substantive appeal submitted in August 2006 was not a timely 
appeal of a rating decision issued in May 2005; the Veteran's 
appeal is denied.

New and material evidence has not been presented to reopen a 
claim for compensation under 38 U.S.C.A. § 1151.  The request to 
reopen is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


